Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is issued in response to amendment filed 10/19/2020.
	Claims 1-7, 10-13, 15-17, 19-20 were directly and/or indirectly amended. Claim 8, 9, 14, and 18 were canceled. No Claims were added.
	Claims 1-7, 10-13, 15-17, 19-20 are pending.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive.
Applicant argues the combination of Grow in view of Kikuchi fail to teach determining whether an initial state conflicts with a transitional state that includes an indication that a configuration item is to undergo an alteration.
Examiner disagrees. Grow in the combination of Grow in view of Kikuchi disclose a method of determining whether an initial state conflicts with a transitional state that includes an indication that a configuration item is to undergo an alteration, as shown in Col. 8, lines 25-43, wherein the method of monitoring any changes by receiving a command the target resource is 
Applicant argues the combination of Grow in view of Kikuchi fail to teach an operational state that comprises an indication that the configuration item is in an operation or in an error condition.
Examiner disagrees. The argued operational state was not defined in the specification of the instant application in any specific manner. Thus it’s give the broadest reasonable interpretation. Grow in the combination of Grow in view of Kikuchi disclose in Col. 9, lines 48-66, the method of determining a change/update, wherein an error or state information corresponds to operational state and wherein the notification generated corresponds to indication.
Applicant argues the combination of Grow in view of Kikuchi fail to teach operational condition or in an error condition.
Examiner disagrees. Grow in the combination of Grow in view of Kikuchi disclose in Col. 9, lines 58-65 disclose an error signal generated which corresponds to error condition as further described in Col. 9, lines 50-58.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 10-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grower et al. (Grower hereinafter) US Patent No. 7669086 issued Feb. 23, 2010 in view of Kikuchi et al. (Kikuchi hereinafter) US Patent application Publication No. 20140297827 filed Feb. 19, 2014 and published Oct. 2, 2014.

Regarding Claims 1, 12, and 17, Gower discloses a method, comprising: 
receiving, at a processor, an indication to run a process on a configuration item representing a component within computing infrastructure system, wherein the process corresponds to a transitional state of the configuration item (Col. 2, lines 64-67, and Col. 3, lines 1-5, wherein the re-synchronize, corresponds to run a process, and Col. 8, lines 7-8 which corresponds to monitor of the state corresponds to transitional state, Grower);
receiving, at the processor, an initial state of the configuration item comprising one or more operational states of the configuration item (col. 8, lines 9-15, wherein the memory state corresponds to initial state, Grower); 
Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009. Wherein Grower disclose “maintenance process” and as shown in FIG 10, steps 1008 and 1010; FIG 11, step 1112); and 
responsive to the determination that the transitional state does not conflict with the initial state (Col. 7, lines 55-60, Grower): 
changing, at the processor, the one or more operational states of the configuration item to the transitional state (Col. 9, lines 48-66, wherein the method of determining the change/update of the state based on the performance of the schedule which corresponds to changing state of the operation, Grower); and 
based at least on changing the one or more operational states to the transitional state and an end of the process, changing, at the processor, the one or more operational states of the configuration item from the transitional state (Col. 10, lines 5-20, wherein the checking the status and update to reflect the change corresponds to changing the operation state to a transitional state, Grower). Grower disclose all the limitations as stated above. However, Grower doesn’t explicitly disclose a cloud computing system. On 
In addition claim 12, recite
A system comprising: memory storing instructions; and one or more processors configured to execute the instructions to cause the one or more processors (Fig. 7, Grower).
Claim 17, recite
Non-transitory, tangible, and computer-readable medium having stored thereon, instructions that, when executed by one or more processors, are configured to cause the one or more processors to (Col. 6, lines 37-43, Grower).
Regarding Claim 2, Grower in view of Kikuchi disclose a method wherein the initial state is set based on an operation performed on or performed by the configuration item or a connected configuration item that is connected to the configuration item (Col. 10, lines 35-48, Grower).
Regarding Claim 3, Grower in view of Kikuchi discloses a method wherein the connected configuration item routes data to the configuration item (Col. 10, lines 49-67, wherein the timing diagram corresponds to the connected configuration, Grower). 
Regarding Claim 4, Grower in view of Kikuchi discloses a method comprising generating monitoring alerts for the configuration item during the process based at least in part on the initial state of the configuration item (Col. 8, lines 4-20, Grower). 

Regarding Claim 6, Grower in view of Kikuchi discloses a method  wherein changing the initial state from the transitional state comprises changing the one or more operational states from the transitional state back to the initial state (Col. 8, lines 44-67, wherein the return to the specified condition corresponds to change the stated from initial to transitional, Grower).
Regarding Claims 7, 15, Grower in view of Kikuchi discloses a method wherein the transitional state corresponds to the process occurring at a scheduled time (Fig. 12, Col. 10, lines 49-67, Grower). 
Regarding Claim 10, Grower in view of Kikuchi discloses a method wherein the determination that the transitional state does not conflict with the initial state comprises determining that the process does not conflict with one or more operational states (Col. 8, lines 29-43, Grower).
Regarding Claims 11, 16, and 19, Grower in view of Kikuchi discloses a method wherein the determination that the transitional state does not conflict with the initial state comprises determining that the initial state does not prevent the process from occurring properly (Col. 8, lines 44-64, wherein the monitoring of the occurring corresponds to determining the conflict doesn’t prevent the action from occurring, Grower). 
Regarding Claim 20, Grower in view of Kikuchi disclose a non-transitory, tangible, and computer-readable medium wherein the instructions are configured to cause the one 
change the initial state of the configuration item to the transitional state using the one or more processors (Col. 8, lines 44-67, wherein the return to the specified condition corresponds to change the stated from initial to transitional, Grower); 
after changing the initial state of the configuration item to the transitional state, start and complete the process (Col. 12, lines 14-22, Grower); and 
after completing the process, change the initial state of the configuration item from the transitional state (Col. 15, lines 27-33, wherein the completion of operation corresponds to completing process. Grower). 
Regarding Claims 13, Grower in view of Kikuchi disclose a system wherein the operational state comprises an indication that: the configuration item is within normal operating parameters; the configuration item is in an error condition; the configuration item is under repair; or the configuration item is retired (the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009. Wherein Grower disclose Col. 7, lines 31-51).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 12, 2021